Citation Nr: 0405647	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  01-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 RO rating decision which denied 
a rating in excess of 30 percent for the veteran's PTSD.  In 
February 2003 a hearing was held at the RO before the 
undersigned Acting Veterans Law Judge.

At the hearing the veteran raised the issue of entitlement to 
service connection for a throat condition (manifested by 
throat clearing and grunting) as secondary to his service-
connected PTSD.  As this issue has yet to be considered by 
the RO, it is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

At the February 2003 hearing, the veteran testified that his 
service-connected PTSD had worsened after the events of 
September 11th and recently due to the possibility of our 
country going back to war.  The veteran also claimed he 
received treatment at the Morris VA Clinic and that his 
doctor there was going to refer him to a psychiatrist.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In light of Green, the RO should 
obtain any additional treatment records pertaining to the 
veteran's PTSD, and then schedule him for a VA examination to 
assess the current severity of his PTSD.  The record reflects 
that VA treatment records for the veteran dated up to October 
2001, have already been obtained and associated with the 
claims file.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Contact the veteran and request him 
to furnish the names and addresses of all 
health care providers from whom he has 
received treatment for the service-
connected PTSD from October 2001 to the 
present; specifically the name and 
address of any psychiatrist to whom he 
may have been referred after the hearing.  
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran, to include all records of 
treatment for the service-connected PTSD 
rendered at Lyons and East Orange VA 
medical centers, Morris Plains outpatient 
clinic and any other VA facility 
identified by the veteran, which are not 
currently in the file and associate them 
with the claims folder.

2.  Schedule the veteran for a VA 
psychiatrist examination to determine the 
current level of the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  A complete 
rationale for all opinions expressed must 
be provided.  The examiner should be 
requested to perform all indicated 
testing.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation of what the assigned score 
represents. In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

3.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, 5103A and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

4.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. J. Alibrando
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




